Citation Nr: 1409181	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service from December 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a September 2013 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The Board notes that the Veteran has previously been denied service connection for interstitial fibrosis (claimed as asbestosis and silicosis) in November 2005, and the RO again denied the claim in February 2008, based on a finding that new and material evidence had not been presented.  As such, and considering the Veteran's current diagnoses, this appeal does not present a situation where his claim should be considered more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for an increased rating for his hearing loss must be remanded for a new examination.  He was last examined in April 2010.  Since that time, his hearing has worsened, per his September 2013 testimony.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Additionally, an examination is warranted to determine whether the Veteran's COPD is etiologically related to his in-service chemical and asbestos exposures.  The November 2004 pulmonary examination specifically deferred an opinion as to whether the Veteran's COPD was related to in-service exposures.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating hearing loss disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

3.  Schedule the Veteran for a VA pulmonary examination.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating hearing loss disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his COPD disability.  

Thereafter, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD began during service, is due to an event or injury during service (to include asbestos, chemical, and other in-service exposures), or is otherwise etiologically related to active duty service.  The examiner should be aware that, as a mechanic in service, the Veteran worked in naval shipyards and specifically claims exposure to chemicals, fumes, and asbestos.  Such facts should be considered and discussed in rendering an opinion. 

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

